      Case 3:21-cv-02470-EMC Document 55-1 Filed 07/26/21 Page 1 of 8



 1   DOUGLAS H. MEAL (admitted pro hac vice)
     dmeal@orrick.com
 2   SETH HARRINGTON (admitted pro hac vice)
     sharrington@orrick.com
 3   ORRICK, HERRINGTON & SUTCLIFFE LLP
     The Orrick Building
 4   405 Howard Street
     San Francisco, CA 94105-2669
 5   Telephone:    +1 415 773 5700
     Facsimile:    +1 415 773 5759
 6
     MICHELLE VISSER (STATE BAR NO. 277509)
 7   mvisser@orrick.com
     ORRICK, HERRINGTON & SUTCLIFFE LLP
 8   The Orrick Building
     405 Howard Street
 9   San Francisco, CA 94105
     Telephone:    +1 415 773 5518
10   Facsimile:    +1 415 773 5759
11   Attorneys for Defendants
     Shopify (USA) Inc. and Shopify Inc.
12

13                                  UNITED STATES DISTRICT COURT
14                            NORTHERN DISTRICT OF CALIFORNIA
15

16   Naeem Seirafi, Edward Baton, Anthony           Case No. 3:21-CV-02470
     Comilla, Brett Deeney, and Abraham Vilinger,
17   Individually and on Behalf of All Other        DECLARATION OF SARAH HARRIS-
     Similarly Situated,                            JOHN IN SUPPORT OF DEFENDANT
18                                                  SHOPIFY (USA) INC.’S MOTION TO
                      Plaintiffs,                   DISMISS
19
            v.                                      Judge:     Hon. Edward M. Chen
20
     Ledger SAS, Ledger Technologies Inc.,          Complaint filed: April 6, 2021
21   Shopify (USA) Inc., and Shopify Inc.,          Trial date: none

22                    Defendants.

23

24

25

26
27

28

                                                          DECLARATION OF SARAH HARRIS-JOHN
                                                                               3:21-CV-02470
      Case 3:21-cv-02470-EMC Document 55-1 Filed 07/26/21 Page 2 of 8



 1          I, Sarah Harris-John declare as follows:

 2          1.      I am employed by Shopify (USA) Inc. as Intellectual Property and Privacy

 3   Litigation Paralegal. Unless otherwise stated, the following facts are within my personal

 4   knowledge, and if called and sworn as a witness, I could and would testify competently thereto.

 5          2.      In 2016, Shopify Inc. acquired a company that was previously named Kit CRM

 6   Inc., which was based in San Francisco, California, at the time of the acquisition. Following the

 7   acquisition, Kit CRM Inc. was renamed to Shopify (USA) Inc., which is the entity’s current

 8   name. Shopify (USA) Inc. is a wholly owned subsidiary of Shopify Holdings (USA) Inc., which,

 9   in turn, is a wholly owned subsidiary of Shopify Inc. See Form 40-F, Shopify Inc. (fiscal year

10   ended Dec. 31, 2020), https://www.annualreports.com/HostedData/AnnualReports/PDF/

11   NYSE_SHOP_2020.pdf. Shopify (USA) Inc. maintains financial statements, funds, and assets

12   separate from those of Shopify Inc.

13          3.      Shopify (USA) Inc. is incorporated in Delaware. Shopify (USA) Inc. formerly

14   maintained an office at 33 New Montgomery Street, Suite 750, San Francisco, CA. As a result of

15   the COVID-19 pandemic, on or about March 2020, all employees, including those in California,

16   were instructed to work from home. In May 2020, Shopify (USA) Inc. closed all offices until

17   2021. Thereafter, most employees would permanently work remotely. On September 17, 2020,

18   Shopify (USA) Inc. permanently closed its San Francisco office.

19          4.      Shopify (USA) Inc. decided to permanently close its San Francisco office, as

20   discussed above, because of the COVID-19 pandemic. The closure was not motivated in any part
21   by any data security incident or anticipated litigation. Moreover, the data security incident that is

22   at issue in this lawsuit had no relation to Shopify (USA) Inc. or any of its activities. Shopify

23   (USA) Inc. is not responsible for handling customer data.

24          5.      From the time the company was acquired in 2016, until December 22, 2020,

25   Shopify (USA) Inc.’s officers have been located in Ontario. On December 22, 2020, Seth

26   Bressack took over as Shopify (USA) Inc.’s Chief Executive Officer, Secretary, and Chief
27   Financial Officer. See June 4, 2021 SOI (Ex. A). Mr. Bressack is located in New York State.

28   See June 4, 2021 SOI (Ex. A). Mr. Bressack continued to hold those positions and work from

                                                                 DECLARATION OF SARAH HARRIS-JOHN
                                                       -1-                            3:21-CV-02470
      Case 3:21-cv-02470-EMC Document 55-1 Filed 07/26/21 Page 3 of 8



 1   New York as of the time of the filing of Plaintiffs’ Class Action Complaint (ECF No. 1) and the

 2   time of the service of Plaintiffs’ First Amended Class Action Complaint (“FAC”) (ECF No. 33).

 3   Mr. Bressack continues to hold those positions and work from New York.

 4          6.      Shopify (USA) Inc. provides services and support to various aspects of Shopify

 5   Inc.’s business, such as messaging and mobile applications that merchants can use to improve

 6   their marketing and customer service as well as providing support for shipping-related services.

 7   Shopify (USA) Inc. does not enter into relationships or contracts with merchants or their

 8   customers—and has never had a business relationship with Ledger SAS or Ledger Technologies,

 9   Inc. Additionally, Shopify (USA) Inc. is not responsible for handling customer data.

10          7.      Shopify (USA) Inc. employs over 900 individuals. Approximately three quarters

11   of those are located outside of California.

12          8.      The vast majority of Shopify (USA) Inc.’s business activities are conducted

13   outside of, and have no relationship to, California.

14          9.      On September 22, 2020, Shopify Inc. announced that “two rogue members of our

15   support team were engaged in a scheme to obtain customer transactional records of certain

16   merchants.” FAC ¶ 79.

17          10.     The “rogue members of [Shopify Inc.’s] support team” referenced in paragraphs

18   79 and 80 of the FAC were not Shopify (USA) Inc. employees. Rather they were independent

19   contractors of TaskUs, Inc., a third-party service provider that contracted with Shopify

20   International Limited to provide customer support services to merchants who use Shopify Inc.’s
21   e-commerce services. A true and correct copy of the agreement is attached hereto as Exhibit B.

22   TaskUs is the “Shopify vendor” referenced in paragraph 81, of the FAC. Shopify International

23   Limited is a private company organized under the laws of Ireland with its headquarters in Dublin,

24   Ireland. Shopify (USA) Inc. does not have any contractual relationship with TaskUs and TaskUs

25   does not provide any services to or on behalf of Shopify (USA) Inc.

26          11.     Moreover, contrary to the allegations in paragraph 80 of the FAC, these
27   independent contractors were not located in the United States but were located in the Philippines

28   during the relevant time period.

                                                                DECLARATION OF SARAH HARRIS-JOHN
                                                     -2-                             3:21-CV-02470
Case 3:21-cv-02470-EMC Document 55-1 Filed 07/26/21 Page 4 of 8
Case 3:21-cv-02470-EMC Document 55-1 Filed 07/26/21 Page 5 of 8




           EXHIBIT A
Case 3:21-cv-02470-EMC Document 55-1 Filed 07/26/21 Page 6 of 8
Case 3:21-cv-02470-EMC Document 55-1 Filed 07/26/21 Page 7 of 8
 Case 3:21-cv-02470-EMC Document 55-1 Filed 07/26/21 Page 8 of 8




            EXHIBIT B
    LODGED
 CONDITIONALLY
UNDER SEAL IN ITS
   ENTIRETY
